Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127836                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  BEVERLY HEIKKILA, as Personal                                                                        Robert P. Young, Jr.
  Representative of the ESTATE OF SHERI                                                                Stephen J. Markman,
                                                                                                                      Justices
  L. WILLIAMS,

               Plaintiff-Appellee, 

  v        	                                                        SC: 127836      

                                                                    COA: 246761       

                                                                    Monroe CC: 00-011135-NI 

  NORTH STAR TRUCKING, INC.,

           Defendant, 

  and
  MARC ROLLAND SEVIGNY and J.R.
  PHILLIPS TRUCKING, LTD. 

             Defendants-Appellants, 

  and
  NORTH STAR STEEL CO., 

           Defendant-Cross- 

           Plaintiff-Appellee, 

  v
  INTERNATIONAL MILL SERVICE, INC. 

             Defendant/Cross- 

             Defendant-Appellee. 

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 7, 2004
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we
  direct the Clerk to schedule oral argument on whether to grant the application or take
  other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among
  the issues to be addressed at oral argument the questions whether plaintiff created a
  genuine issue of material fact regarding: (1) the duty owed plaintiff's decedent by the
  slag contractor, the truck driver and the truck owner; and (2) proximate causation as to all
  defendants. The parties may file supplemental briefs within 28 days of the date of this
  order, but they should avoid submitting a mere restatement of the arguments made in
  their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2005                    _________________________________________
           d1010                                                               Clerk